DETAILED ACTION
Applicant's amendment, filed 26 November 2021, is acknowledged.  Claims 2, 7, 10, 20, 21, 23-29, and 31-36 have been cancelled.  Claims 1, 4-6, 8, 11, 12, 1417, and 22 have been amended.  Claim 37 has been added.  Claims 1, 3-6, 8, 9, 11-19, 22, 30, and 37 are pending and under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement filed 29 November 2021 has been considered.  An initialed copy of the IDS accompanies this Notice.  


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Roque El-Hayek on 14 January 2022.



The application has been amended as follows: 
IN THE CLAIMS:
1.  (Previously Presented) A chimeric antigen receptor (CAR) polypeptide comprising:
a) an extracellular domain comprising a CD37-binding sequence comprising an antibody light chain variable domain of SEQ ID NO: 4 and an antibody heavy chain variable domain of SEQ ID NO: 2; 
	b) a transmembrane domain; and
	c) a T cell intracellular signaling domain.

2-3.  (Canceled) 

4.  (Currently Amended)  The CAR polypeptide of claim [[3]] 1, wherein the CAR polypeptide comprises a single-chain variable fragment (scFv).

5.  (Previously Presented) The CAR polypeptide of claim 4, wherein the scFv comprises the antibody light chain variable domain N-terminal to the antibody heavy chain variable domain.

6.  (Previously Presented) The CAR polypeptide of claim 4, wherein the scFv comprises the antibody heavy chain variable domain N-terminal to the antibody light chain variable domain.

7.  (Canceled)

8.  (Currently Amended) The CAR polypeptide of claim [[3]] 1, wherein the CAR polypeptide comprises a sequence selected from SEQ ID NO: 1 or 5.

9.  (Previously Presented) The CAR polypeptide of claim 1, wherein the transmembrane domain comprises the transmembrane domain from CD8 or 4-1BB.

10.  (Canceled)

11.  (Previously Presented) The CAR polypeptide of claim 1, wherein the CAR polypeptide further comprises a co-stimulatory domain comprising the co-stimulatory domain of 4-1BB.

12.  (Previously Presented) The CAR polypeptide of claim 11, wherein the co-stimulatory domain comprises the sequence of SEQ ID NO: 13.

13.  (Previously Presented) The CAR polypeptide of claim 1, wherein the T cell intracellular domain comprises a CD3 intracellular signaling domain.

14.  (Previously Presented) The CAR polypeptide of claim 13, wherein the CD3 intracellular signaling domain comprises the sequence of SEQ ID NO: 14.

 13, wherein the CD3 intracellular signaling domain comprises 1 or 2 immunoreceptor tyrosine-based activation motifs (ITAMs), and the native tyrosine residues of the ITAM(s) are maintained.

16.  (Canceled)

17.  (Currently Amended) The CAR polypeptide of claim 1, comprising [[a]] the sequence of SEQ ID NO: 9 or comprising [[a]] the sequence of SEQ ID NO: 15. 

18.  (Previously Presented) A mammalian cell comprising: 
	a) the CAR polypeptide of claim 1; or
	b) a nucleic acid encoding the CAR polypeptide of claim 1.

19.  (Previously Presented) The cell of claim 18, wherein the cell is a T cell.

20-21.  (Canceled)

22.  (Currently Amended)  A method of treating cancer, a plasma cell disorder, or an autoimmune disease in a subject in need thereof, the method comprising:
	[[a.]] a) engineering a T cell to comprise a CAR polypeptide of claim 1 on the T cell surface; 
	[[b.]] b) administering the engineered T cell to the subject.

23-29.  (Canceled)

30.  (Currently Amended)  A method of treating cancer, a plasma cell disorder, or an autoimmune disease in a subject in need thereof, the method comprising:
	[[a.]] a) selecting a subject who is non-responsive to anti-CD19 and/or anti-CD20 therapy;
	[[b.]] b) engineering a T cell to comprise a CAR polypeptide of claim 1 on the T cell surface; 
	[[c.]] c) administering the engineered T cell to the subject;
wherein the subject is non-responsive to anti-CD19 and/or anti-CD20 therapy.

31-36. (Canceled)

37.  (Currently Amended) The CAR polypeptide of claim 1, comprising [[a]] the sequence of SEQ ID NO: 15.





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendment in this application and in copending application no. 16476588 obviated the rejections of record.  The Examiner’s amendment corrects issues under 35 U.S.C. 112(b) and (d) present in the amended claim set filed 26 November 2021.  An updated search of the prior art did not identify any new references or conflicting claims.  Claims 1, 4-6, 8, 9, 11-15, 17-19, 22, 30, and 37 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 12:00 to 20:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.